                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   PAUL WILLIAM LEWIS,                               )
                                                     )
              Petitioner,                            )
                                                     )
   v.                                                )      No. 3:19-CV-411-DCLC-DCP
                                                     )
   STATE OF TENNESSEE,                               )
                                                     )
              Respondent.                            )

                                    MEMORANDUM OPINION

         Petitioner, a pro se litigant, has filed a motion for relief under Rule 60(d)(1) of the Federal

  Rules of Civil Procedure from judgments and sentences imposed against him by the Criminal

  Court of Scott County, Tennessee [Doc. 2], that the Court has liberally construed as a petition for

  a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. Respondent has filed a motion to

  dismiss the petition as time-barred [Doc. 8] and a memorandum in support thereof [Doc. 9], as

  well as the state court record [Docs. 7, 7-1, and 7-2].

         Petitioner filed a response in opposition to Respondent’s motion [Doc. 11], as well as two

  motions to amend and/or supplement his petition [Docs. 10 and 12]. In these filings, Petitioner

  insists that he seeks relief from the state criminal court judgments against him under Rule 60(d)(1)

  of the Federal Rules of Civil Procedure, rather than § 2254, and that his claims therefore are not

  time-barred [Docs. 10, 11, and 12]. Petitioner also seeks to bring additional claims in his motions

  to amend [Docs. 10 and 12].

         Regardless of how Petitioner seeks to frame the claims he sought to bring in this action in

  his original filing [Doc. 2], however, they fall under § 2254, as he seeks to attack state court

  criminal judgments against him. Rittenberry v. Morgan, 468 F.3d 331, 337 (6th Cir. 2006)




Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 1 of 7 PageID #: 392
  (holding that “all petitions seeking relief from state court convictions” fall under § 2254).

  Accordingly, for the reasons set forth below, Petitioner’s motions to amend his petition [Docs. 10

  and 12] will be DENIED, this action will be DISMISSED because the record establishes that

  Petitioner has not exhausted his state court remedies for his claims, and Respondent’s motion to

  dismiss the petition as time-barred1 [Doc. 8] will be DENIED as moot.

         I.      MOTIONS TO AMEND

                 A. Allegations

         In his first motion to amend [Doc. 10], Petitioner states that he has brought his claims under

  Rule 60(d)(1) [Id. at 1–2]. Petitioner then incorporates a bar complaint/affidavit he filed regarding

  his Scott County criminal case [Id. at 2]. In this document, Petitioner states that in 2018, after he

  filed a motion to waive the orders imposing fines and costs against him in his Scott County criminal

  case, Judge Shayne Sexton and Thomas Barclay recused themselves from that case and Judge

  William B. Acree was assigned to handle the case [Id. at 6–7]. Petitioner then filed a motion to

  vacate the Scott County criminal judgment against him in January 2019 [Id. at 7–8].

         Subsequently, in June 2019, District Attorney David Pollard contacted Petitioner and

  offered to ask Judge Acree to grant Petitioner’s motion to waive the orders imposing fines and

  costs in exchange for Petitioner dismissing his motion to vacate the criminal judgment, which



         1
           Respondent bases its argument that the petition is time barred on the entry of the initial
  criminal judgments against Petitioner in 2014 [Doc. 9 p. 4–5]. However, Respondent does not
  address the fact that the state court later entered an order that extended Petitioner’s term of
  probation and altered the amount of his monthly payments in 2016 [Doc. 7-1 p. 80], or whether
  this order may have effectively entered a new sentence for Petitioner that restarted the statute of
  limitations for Petitioner’s claims for relief under § 2254. See Crangle v. Kelly, 838 F.3d 673 (6th
  Cir. 2016) (providing that “a new sentence not only permits a challenge to either the new sentence
  or the undisturbed conviction, but also restarts AEDPA’s one-year window to challenge that
  judgment”). Thus, the Court declines to address whether Petitioner’s § 2254 claims are time-
  barred.

                                                   2

Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 2 of 7 PageID #: 393
  Petitioner rejected [Id. at 8]. Then on August 12, 2019, Judge Acree denied and dismissed

  Petitioner’s motion to vacate his criminal judgment “on procedural grounds,” and Petitioner filed

  the instant action two months later [Id.].

         In December 2019, the Scott County Clerk told Petitioner that he expected Judge Acree to

  rule on Petitioner’s motion regarding waiver of fines and costs in January 2020 [Id.]. However,

  Petitioner was arrested on January 5, 2020 pursuant to a warrant for violation of probation issued

  by Thomas Barclay and he was therefore taken to the Scott County Detention Center, where he

  states that he was isolated from other prisoners, denied medications, and forced to sleep on a

  concrete floor and nearly died [Id. at 5–6].

         On January 7, 2020, Petitioner learned that Judge Sexton was the presiding judge and Mr.

  Barclay was the district attorney prosecuting the charge against him for violation of probation [Id.

  at 6]. When Petitioner learned this, he was “horrified” because they had been disqualified from

  taking action in his criminal case, but Petitioner nevertheless waived his right to counsel and the

  disqualification issues in a hearing regarding this charge while he was “[u]nder the influence of

  extreme emotional disturbance; unbearable pain and suffering, and [in] fear of being returned to

  jail” [Id. at 6, 9]. Mr. Barclay then demanded Petitioner pay $300 to clear his jail debts and $4,230

  to satisfy his fine payments by February 3, 2020, even though both Mr. Barclay and Judge Sexton

  were aware that Petitioner did not have the ability to do so, and their true motivation was to

  pressure him into dismissing the instant action [Id. at 6, 9].

         In his second motion to amend [Doc. 12], Petitioner seeks to amend his petition to state

  that he seeks to vacate and set aside his Scott County criminal judgment and sentence pursuant to

  Rule 60(d)(3)(1) and to add claims that Mr. Barclay and Judge Sexton interfered with his Scott

  County criminal case that is assigned to Judge Acree by prosecuting him for violation of probation



                                                    3

Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 3 of 7 PageID #: 394
  and ordering him to make payments towards his fine and costs despite their recusal/qualification

  from his criminal case and thereby committed fraud, acted without jurisdiction, and committed

  acts of treason, extortion, and interference with interstate commerce, and Petitioner therefore asks

  that this Court set aside this judgment [Id. at 2–7]. Petitioner then asserts that the Court has

  erroneously construed his petition to seek habeas corpus relief and states that he actually seeks

  relief under Rule 60(d)(3) for violations of his constitutional rights and that Mr. Barclay and Judge

  Sexton have committed various crimes [Id. at 7–9].

                 B. Analysis

         First, Petitioner did not include a complete proposed amended pleading with his motions

  to amend, as this Court’s local rule requires a party to do when seeking to amend a pleading. E.D.

  Tenn. LR 15.1 (providing in relevant part that “[a]ny amendment to a pleading, whether filed as a

  matter of course or upon a motion to amend, shall, except by leave of Court, reproduce the entire

  pleading as amended and may not incorporate any prior pleading by reference. A failure to comply

  with this rule may be grounds for denial of the motion”). Thus, Petitioner’s motions to amend are

  subject to denial on this ground.

         Further, even if Petitioner’s proposed claims in these motions to amend were properly

  before the Court, the allegations therein fail to state a claim upon which relief may be granted

  under § 2254 and are therefore futile. Thus, these motions are subject to denial on this ground as

  well. See Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995) (providing that a court should deny

  leave to amend a pleading if the proposed amendment would be futile).

         Specifically, to the extent that Petitioner seeks to assert claims arising out of the conditions

  of his recent confinement in the Scott County Jail, habeas corpus relief is not available for such

  claims, as they “do not relate to the legality of the [his] confinement, nor do they relate to the legal



                                                     4

Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 4 of 7 PageID #: 395
  sufficiency of the criminal court proceedings which resulted in the incarceration” of Petitioner.

  See Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004); Maddux v. Rose, 483 F. Supp. 661, 672

  (E.D. Tenn. 1980). Such claims “fall outside of the cognizable core of habeas corpus relief,” and

  are properly raised under 42 U.S.C. § 1983. Hodges v. Bell, 170 F. App’x 389, 393 (6th Cir. 2006);

  Austin v. Bell, 927 F. Supp. 1058, 1066 (M.D. Tenn. 1996).

          Moreover, to the extent that Petitioner seeks to add claims for habeas corpus relief from a

  judgement against him in January 2020 to his § 2254 petition in his motions to amend, it is apparent

  that Petitioner has not exhausted his state court remedies for any such claims and they are therefore

  premature. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (providing that “state prisoners must

  give the state courts one full opportunity to resolve any constitutional issues by invoking one

  complete round of the State’s established appellate review process” prior to seeking habeas corpus

  relief under § 2254); Prather v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987) (providing that the

  district court can and must raise the issue of whether a habeas petitioner properly exhausted his

  state court remedies sua sponte when it clearly appears that the petitioner did not present his habeas

  claims to the state courts).

          Accordingly, Petitioner’s motions to amend his complaint [Docs. 10 and 12] will be

  DENIED.

          II.     EXHAUSTION

          Petitioner sets forth two claims for relief in his petition. First, he alleges that his defense

  attorney and the prosecutor committed a tortious “fraud upon the court” that prevented Petitioner

  from “obtaining critical material information or [] presenting a defense” to underlying state

  criminal charges against him in Scott County, Tennessee, to which he pled guilty [Doc. 2 p. 1, 13–




                                                    5

Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 5 of 7 PageID #: 396
  24]. Second, Petitioner alleges that law enforcement officers and an assistant district attorney

  maliciously prosecuted him for these charges [Id. at 25–44].

         However, it is apparent from the face of the petition and the state court record that

  Respondent filed [Doc. 7-1] that Petitioner has not exhausted his state court remedies for these

  claims. As such, the Court may not grant habeas corpus relief for them.

         As set forth above, before a federal court may grant habeas relief to a state prisoner, the

  prisoner must exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan,

  526 U.S. at 842. Exhaustion requires a petitioner to “fairly present” federal claims to all levels of

  the state courts so that state courts have a “fair opportunity” to apply controlling legal principles

  to the facts bearing upon a petitioner’s constitutional claim. O’Sullivan, 526 U.S. at 842.

  Moreover, as set forth above, the district court can and must raise the issue of whether a § 2254

  petitioner properly exhausted his state court remedies sua sponte when it clearly appears that the

  petitioner did not present his habeas claims to the state courts. Prather, 822 F.2d at 1422.

         As the record establishes that Petitioner has not provided all levels of the Tennessee state

  courts a “fair opportunity” to address his claims for relief from his Scott County criminal

  convictions, they will be DISMISSED without prejudice.

         III.    CERTIFICATE OF APPEALABILITY

         Thus, the Court must consider whether to issue a certificate of appealability (“COA”),

  should Petitioner file a notice of appeal. A petitioner may appeal a final order in a habeas corpus

  case only if he is issued a COA, and a COA should issue only where the petitioner has made a

  substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c). Where the

  district court rejects a habeas corpus petition on a procedural basis, a COA shall issue only where

  reasonable jurists would debate the correctness of the Court’s ruling. Slack v. McDaniel, 529 U.S.



                                                   6

Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 6 of 7 PageID #: 397
  473, 484 (2000). As reasonable jurors would not debate the Court’s procedural rulings that d

  Petitioner has not exhausted his state court remedies for his claims for § 2254 relief, a COA will

  not issue.

         IV.     CONCLUSION

         For the reasons set forth above:

         1. Petitioner’s motions to amend his petition [Docs. 10 and 12] will be DENIED;

         2. Petitioner’s claims for relief under § 2254 in the petition will be DISMISSED without
            prejudice as it is apparent from his filings and the state court record that Petitioner has
            not exhausted his state court remedies for those claims;

         3. Respondent’s motion to dismiss [Doc. 8] will be DENIED as moot;

         4. This action will be DISMISSED;

         5. A COA will not issue; and

         6. The Court CERTIFIES that any appeal in this matter would not be taken in good faith.
            28 U.S.C. § 1915(a)(3).

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

         ENTER:




                                                       s/Clifton L. Corker
                                                       United States District Judge




                                                   7

Case 3:19-cv-00411-DCLC-DCP Document 14 Filed 06/02/20 Page 7 of 7 PageID #: 398
